PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/927,407
Filing Date: 21 Mar 2018
Appellant(s): Parris, George, Edward



__________________
Peter R. Kramer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112(a) rejection of claims 32-34 and 42 regarding the limitation of “inscribing by moving a point of incidence of the directed electromagnetic radiation” as being new matter failing to comply with the written description requirement has been withdrawn.  This rejection is withdrawn to be consistent with the 103 rejections.  It is clear that the point of incidence of Neifeld’s laser must move and therefore “inscribe” in order to treat all the desired locations on its surface.  It is also sufficiently clear in Appellant’s specification that the point of incidence must move and therefore “inscribe” in order to locally treat the desired locations.  That is, neither Appellant’s specification not Neifeld uses the word “inscribe” but both justify the use of the word to the same degree of requiring that the point of incidence of the laser must move to achieve the desired effects.”

(2) Response to Argument
	Response to Arguments about Claim Terms under the BRI standard:
Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
	Under the rules of broadest reasonable interpretation the claim terms are given their plain meaning absent a clear and specific definition within the specification. "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005). Since the specification did not provide a clear definition for the term “pattern” throughout prosecution this term was given the “plain meaning” as consistent with its use in the art. Since a clear definition for the term “pattern” was not present within the specification of the present application appellant filed a declaration in an attempt to define the term. However, appellant is incorrect in stating that the declaration provided technical/factual content regarding the term “pattern”. Instead the declaration only provided an opinion from an alleged expert in the art regarding the scope of the term “pattern” without providing supportive evidence or directly In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962). Furthermore, although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
	Appellant additionally makes erroneous arguments concerning the teachings of primary reference Hirabayashi. Nowhere within the reference is there a clear definition regarding the term “pattern”. As was discussed in the previously Office Action, Hirabayashi teaches forming a diamond/carbon layer having the configuration of two separate diamond formations. It is the examiner’s position that this layer configuration reads on the term “pattern”. Nowhere within Hirabayashi is there a clear requirement that this formation has be formed by a selective deposition process nor does secondary reference Neifeld teaches away from using the taught process in a selective deposition manner. Neifeld is directed toward formation of diamond on substrate surface. What configuration or pattern the diamond ultimately forms would be up to the practitioner.
	Furthermore, the claims as currently presented only disclose within the preamble of the claim “generating patterns on a surface of a solid substrate by directed energy deposition of carbon”. Nothing within the claims requires a configuration for the generated “pattern” nor is there any requirement that the generated “pattern” is the final product. Nothing within the claims excludes the use of masks, the formation of a conformal coating or that the solid substrate had a pre-existing physical pattern. Instead the claims as currently present only require the generation of “pattern” by deposition of carbon during the course of a taught process. As was discussed 

	Response to arguments regarding the 112(a) rejection:
	Appellant’s argument the specification of the present application as originally filed provides support for the limitation requiring that the patterns are generated “de novo” is not persuasive. Appellant argues that the term “de novo” is supported because the specification discloses forming patterns on substrates which do not have a pre-existing pattern. This argument is not persuasive because there is no evidence that the plain meaning for the term “de novo” is a substrate without a pre-existing pattern. As was discussed previously, the “plain meaning” of a limitation refers to its ordinary and customary meaning. "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005). The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). The term “de novo” is not disclosed within the specification of the application as originally filed nor has appellant provided any evidence that one of ordinary skill would consider the “plain and customary” meaning for the term to be the exclusion of a pre-existing pattern on the substrate.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).

	Response to Arguments concerning the 103 rejection:
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Through section 9 of the appeal brief appellant primary argues what each of Neifeld and Hirabayashi don’t teach without specifically addressing the combined teachings of the two references.
Reponses to 103 Arguments on Page 27 through Page 28 Line 16 of Brief:
Appellant further mischaracterizes Neifeld by arguing that the reference does not that the decomposition reaction was localized. As was discussed in previous Office Action, Neifeld teaches having formed a carbon/diamond growth/deposit by immersing a substrate in a precursor and exposing the substrate to a laser which heated the substrate at the location of the exposure 
Appellant’s argument against the required term of “inscribing” not being taught by Neifeld is not persuasive because it ignores the teachings of Hirabayashi. As was discussed previously, the diamond layer/carbon pattern of Hirabayashi two separate diamond layers on the surface of a substrate. In order to form these two separate diamond layers it would have been necessary to move, therefore “inscribing”, the point of incidence of the laser/electromagnetic radiation across the surface of the substrate of Hirabayashi. Appellant provides no explanation on how the term “inscribing” is meant to be interpreted in light of the specification of the application other than provided a non-analogous example of house painting.
Response to 103 Arguments on Page 29 Line 3 through Page 30 Line 6 of Brief:
Appellant’s argument that the use of Neifeld to form the diamond layer of Hirabayashi would provide a product having undesirable properties is not persuasive because appellant has not provided any evidence to support these conclusions. Hirabayashi teaches forming a carbon/diamond pattern layer by a predetermined location on a substrate through a selective In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Appellant’s only argument concerning the substitution is that the process of Neifeld was a “uncontrolled” process while Hirabayashi requires a “controlled” process. As was discussed previously, the process of Neifeld was not “uncontrolled” and was a known substitute in the art for CVD formation of diamond films.
Response to 103 Arguments on Page 30 Line 7 through Page 32 Line 2 of Brief:
In response to appellant’s argument that neither reference either alone or in combination teaches generating a pattern “de novo”, i.e. generation of a new pattern (not a pattern physically pre-existing in some form on the surface) onto a surface, by localized application of electromagnetic energy such that the pattern itself, pre-existing within and determined by a computer-controlled moving path of incidence or in an interference pattern, selectively applies the predetermined pattern is not persuasive because this limitation is not required by the claims. The definition of “de novo” argued by appellant is not required by the claims nor is it disclosed within the specification of the present application as originally filed. Furthermore, even if this In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims as currently presented do not require use of computer-controlled movement of electromagnetic energy nor do the claims excluded the use of a substrate with a pre-existing patterning or texture. Furthermore, the claims as currently presented do not exclude the use of a mask, which was not required by the process of Hirabayashi or Neifeld, nor do the claims require the formation of a “thin film”.
In response to appellant's argument that Neifeld was patented nearly four years prior to the filing date of Hirabayashi and therefore it would have been expected to use the teachings of Neifeld in Hirabayashi, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Response to 103 Arguments on Page 32 Lines 7 through 22 of Brief:
Appellant’s argument for the pattern being formed “de novo” are not persuasive because it has not been properly established that the “plain and customary” meaning for the term “de novo” is the exclusion of a pre-existing “patterns” on a substrate. As was discussed previously, primary reference Hirabayashi taught the formation of a pattern of deposited carbon in the form of a noncontinuous diamond layer on a substrate while Neifeld teaches that diamond films are formed on a substrate through the localized decomposition of a precursor in contact with the substrate surface. Appellant’s comments concerning past characterizations of Neifeld by the examiner are not relevant because they were made in regards to claims which are not under appeal. The interpretation of Neifeld referenced by appellant was directed to the use of Neifeld to 
Response to 103 Arguments on Page 33 Line 8 through Page 34 Line 29 of Brief:
Appellant’s arguments concerning the rejection of claim 43 are not persuasive for the same reasons discussed previously in that appellant only argues what each reference does not teach and does not address the combined teachings of the references. Furthermore, parent claim 32 requires either inscribing a pattern with a moving point of incidence of directed electromagnetic energy, which was taught by Hirabayashi in view of Neifeld, or applying a preselected pattern onto a substrate embodied by an interference pattern.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                    
                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.